UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7083



CATHERINE J. MILLER,

                                              Plaintiff - Appellant,

          versus


PAUL KIRBY, Commissioner, Division of Correc-
tions; STEVEN FOX, Inmate movement coordi-
nator, D.O.C.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-99-789-2)


Submitted:   October 20, 2000             Decided:   November 1, 2000


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Catherine J. Miller, Appellant Pro Se. Darrell V. McGraw, Jr.,
David Paul Cleek, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia; Charles Patrick Houdyschell, Jr., WEST
VIRGINIA DIVISION OF CORRECTIONS, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Catherine J. Miller appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Miller v. Kirby, No. CA-99-789-2 (S.D.W. Va. July 27, 2000).

Miller’s motion for appointment of counsel is denied.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2